﻿Please allow me to
congratulate the President and his country, Malaysia, on
his election to the presidency of the fifty-first session of
the General Assembly. We hold his many contributions to
the work of the United Nations in very high regard and
we are convinced that his wisdom will guide this session
of the General Assembly to a successful completion.
I also take advantage of this occasion to thank
Professor Diogo Freitas do Amaral of Portugal for his
wise and dignified leadership of the General Assembly at
its jubilee fiftieth session.
The first half-century of the United Nations has
elapsed and the General Assembly is meeting at a time of
great opportunities. Seldom has the United Nations
enjoyed such a high level of freedom from friction in the
relations among the major Powers of the world.
Moreover, our time is also one of profound and promising
change. Never before has the world been better equipped
to seize the opportunities of economic and technological
development for the benefit of all. The democratic
transformation which has taken place in large parts of the
world has substantially improved the quality of life and
added important opportunities for a large part of the
world’s population.
However, very serious problems persist. Poverty and
social disintegration, environmental degradation and new
forms of threat to international peace and security are
serious dangers to our common future. The fact that our
world is no longer threatened by cold war rivalries offers
little consolation if we think of the dangers which cast
their shadows on our path towards the future. The unique
opportunities of our time can be forfeited.
Never before has the time been so precious and the
need for effective global action so clear. The United
Nations must be able to adjust so as to become more
effective and more successful in addressing the challenges
at hand. The essence of the principal task before the
United Nations today can be captured in two words:
adjustment and modernization. The compelling need to
adjust and modernize the Organization should be guiding
its activities, in particular those aiming at its reform.
However, the United Nations experience of the
reform efforts of the past year has not been entirely
satisfactory. The progress of various working groups of
11


the General Assembly has been slow, a fact to be noted
with concern. The present session of the General Assembly
and its general debate should provide fresh incentives and
energize the process of reform, which should proceed in a
coherent and balanced manner.
The process of downsizing the Secretariat, while being
welcome and necessary, should become part of a wider
change characterized by a clear definition of the priorities
of the United Nations and by an adequate allocation of its
human and material resources. Greater discipline must be
achieved in the financing of the United Nations. This
should be accompanied by a new, more balanced scale of
assessments. Furthermore, innovative forms of financing
should be devised, in particular in such domains as the
protection of environment and sustainable development.
Last but not least, there is, in several parts of the United
Nations, a need for structural change. The necessary
expansion and reform of the Security Council — which
includes reasonable enlargement — is a case in point. It is
obvious that the efforts at reform should go hand in hand
with the implementation of the basic tasks of the United
Nations.
The preservation of international peace and security is
the principal objective of the United Nations. One of the
areas of implementation of this objective that is constantly
gaining importance is cooperation between the United
Nations and regional organizations in the common efforts
for world peace. We see possibilities in different parts of
the world for the creation of durable security arrangements
based on regional organizations and their cooperation with
the United Nations.
We shall continue to support the efforts for
coordination and cooperation between the United Nations
and regional organizations through such methods as
increased consultation, diplomatic support, mutual
operational support and joint operations, in accordance with
Chapter VIII of the Charter of the United Nations.
In Europe, the role of such regional organizations as
the European Union, the North Atlantic Treaty Organization
and the Organization for Security and Cooperation in
Europe is constantly growing. We welcome and support the
growing complementarity and cooperation between these
organizations and the United Nations.
Disarmament continues to be among the most
important areas in which the role of the United Nations is
fundamental. It can be said that, in recent years, the United
Nations has solidified its leading and coordinating role in
this area. The agreement on the non-proliferation of
nuclear weapons achieved last year and the conclusion of
the Chemical Weapons Convention are witness to that.
Slovenia welcomes the adoption of the
Comprehensive Nuclear-Test-Ban Treaty (CTBT), which
we signed yesterday. Slovenia took an active approach
from the very beginning to the CTBT negotiations. We
deeply believe that only strict implementation of the
Treaty can contribute to a safer world in the future.
The interaction between the Conference on
Disarmament and the relevant United Nations bodies has
intensified. We should strive to improve further the
disarmament machinery. In this context, we note with
regret that the project of expansion of the membership of
the Conference on Disarmament remains incomplete. We
continue to believe that all States willing and able to
contribute to international disarmament efforts should be
enabled to participate in the Conference on Disarmament
as full members. Slovenia wishes to be and is capable of
being among the members of the Conference.
Slovenia also supports activities of the international
community needed to limit and eventually eliminate the
use of inhumane and excessively injurious weapons —
including anti-personnel landmines — and is ready to take
an active part in these efforts.
In Bosnia and Herzegovina, the process of return to
normality has started. Less than a year ago, Slovenia
joined all the members of the international community in
expressing appreciation to the United States of America
and all others involved in the preparation of the Dayton
Agreement.
After many years of tragically futile exercises, the
moment has come for a decisive step towards real peace
in Bosnia and in the Balkans. The military action of the
North Atlantic Treaty Organization gave credibility to the
written word and created conditions for a comprehensive
effort to rebuild Bosnia and Herzegovina economically,
politically and socially. In Slovenia, we welcomed the
holding of the presidential and parliamentarian elections
which took place in Bosnia and Herzegovina 10 days ago
as a positive step forward and as a substantial
contribution to peace and stability in Bosnia and
Herzegovina. Within the framework of post-conflict
management of the situation in Bosnia and Herzegovina,
there is a growing need to ensure economic reconstruction
and provide adequate economic aid. Slovenia is actively
participating in the international efforts for the economic
12


reconstruction of Bosnia and Herzegovina and still hosts
many Bosnian refugees.
Slovenia is a young country that obtained United
Nations membership in May 1992. Over the past five years
of independence, Slovenia achieved positive results in the
process of political and economic transformation. Growing
cooperation with its neighbours and in the region enabled
Slovenia to reach a high degree of economic and political
stability. We strongly believe that such a policy is to be
observed as a contribution to the sustainable stability of the
region.
After a successful transformation, Slovenia is now
ready to take its share of responsibility not only for
regional arrangements, but also for international peace and
stability. That is why Slovenia seeks to become a Security
Council member for the 1998-1999 term: to participate
actively in the Council’s central role in developing an
effective system of global security at a time when the
Security Council faces significant challenges to international
peace and security. We firmly believe that Slovenia is able
to meet all expectations and to work with other member
States so as to make a full contribution to fulfilling the
demanding tasks of the Security Council.













